Citation Nr: 1120967	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-18 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disorder.




REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's February 2009 claim to reopen his previously denied claim for entitlement to service connection for a bilateral knee disorder.


FINDINGS OF FACT

1.  In a June 2002 decision, the RO denied the Veteran's claim for entitlement to service connection for a bilateral knee disorder.  The Veteran appealed this claim to the Board, which denied it in a September 2008 decision.  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court).  This constitutes the last prior final decision as to the Veteran's claim for service connection for a bilateral knee disorder.

2.  The evidence associated with the claims file subsequent to the September 2008 Board decision is either cumulative or redundant of evidence previously considered, and, when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for a bilateral knee disorder, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2008 Board decision, denying the Veteran's claim for entitlement to service connection for a bilateral knee disorder, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  The evidence associated with the claims file subsequent to the September 2008 Board decision is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A March 2009 letter provided to the Veteran before the May 2009 rating decision satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The March 2009 letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The duty to notify provisions of the statute and implementing regulations also apply to claims to reopen based on new and material evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  With respect to the issue of whether to reopen the claim of service connection for a bilateral knee disorder, the notice letter provided to the Veteran in March 2009 included the criteria for reopening a previously denied claim, and informed the Veteran that his claim had been denied because the evidence showed that a bilateral knee condition existed prior to service, there was no evidence that the condition permanently worsened as a result of service, and the medical evidence failed to show a diagnosis of osteoarthritis within the specified time period for presumptive service connection.  The Veteran was informed that, to be considered new, the evidence must be in existence and be submitted to VA for the first time.  The Veteran was also informed that, to be considered material, the additional evidence must pertain to the reason the claim was previously denied.  The March 2009 notice letter also provided the Veteran with the criteria for establishing service connection.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed of what evidence is necessary to substantiate the elements required to establish service connection.

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in March 2009, prior to the issuance of the May 2009 rating decision.  Therefore, no further notice is required pursuant to the holding in Dingess, supra.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records have been obtained.  

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Analysis:  Whether New and Material has been Received to Reopen a Claim for Service Connection for a Bilateral Knee Disorder

The RO first denied service connection for a bilateral knee disorder in June 2002, and the basis of the denial was that a bilateral knee condition existed prior to service, there was no evidence that the condition permanently worsened as a result of service, and the medical evidence failed to show a diagnosis of osteoarthritis within the specified time period for presumptive service connection.  

The Veteran appealed the June 2002 rating decision to the Board, and the Board denied the Veteran's claim in June 2004.  The Veteran appealed the Board's decision to the Court, which granted a joint motion for remand in December 2005.  After an August 2007 remand for additional development, the Board again denied the Veteran's claim in September 2008.  The Veteran did not appeal the Board's September 2008 decision to the Court.  Therefore, the September 2008 Board decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The September 2008 Board decision is the last prior final denial of the claim.

As noted above, in February 2009, the Veteran asked to reopen his claim for service connection for a bilateral knee disorder and the RO, in a May 2009 rating decision, the subject of this appeal, declined to reopen the claim.  The RO again declined to reopen the claim in a May 2010 statement of the case.

The Board has jurisdictional responsibility to determine whether a claim previously denied by the RO should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The Veteran's claim to reopen a previously denied claim for service connection was received in February 2009.  Because the Veteran's claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45, 620.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 2008 Board decision, the last prior final denial of the claim, included the Veteran's service treatment records, service personnel records, VA treatment records from June 2001 to March 2008, and private treatment records, as well as lay statements from the Veteran and his spouse, and lay statements from the Veteran at an August 2003 hearing before a Veterans Law Judge.

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the September 2008 Board decision, the Veteran and his representative have asserted in February 2009, July 2009, May 2010, and April 2011 that his claims file does not contain his complete service treatment records, namely, his service treatment records from the medical clinic in Ft. Benning, Georgia.

VA will perform the document gathering tasks outlined in 38 C.F.R. 
§ 3.159(c)(1)-(3) even before a claim to reopen is reconsidered.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 (2003).  Consequently, the Board undertook a thorough review of the Veteran's service treatment records in his claims file in order to determine whether records from the medical clinic in Ft. Benning, Georgia were contained therein.  The Board finds that those records were present in the Veteran's claims file.  The records are clearly identifiable because they contain stamped information including "United States Army Troop Medical Clinic No. 1 Fort Benning, Georgia 31905."  Other such records are stamped as "Clinic No. 2."  Moreover, the records are dated from March 1973 through December 1973, which is consistent with dates at which the Veteran had service at Fort Benning, according to his service personnel records in his claims file.

Based on a review of the claims file and of the Board's September 2008 decision, these records were available at the time of that decision, and, as such, are not new.  Additionally, they do not contain evidence regarding the Veteran's knees, and, as such, they do not relate to an unestablished fact necessary to substantiate the claim.  Consequently, they cannot warrant a reopening of the Veteran's claim.  38 C.F.R. § 3.156(a).  A remand to obtain these records is unwarranted because they were already in the Veteran's claims file.

Because the Veteran has not submitted new evidence which relates to an unestablished fact that is necessary to substantiate his claim for service connection for a bilateral knee disorder, the Board finds that the evidence associated with the claims file subsequent to the September 2008 Board decision is not new and material, and the previously denied claim for service connection is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).




ORDER

New and material evidence has not been received, and a previously denied claim for service connection for a bilateral knee disorder is not reopened.  The appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


